 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHELE M.,                                        Case No.: 19-cv-00272-JLB
12                                     Plaintiff,
                                                        ORDER ON CROSS-MOTIONS FOR
13   v.                                                 SUMMARY JUDGMENT
14   ANDREW SAUL, Acting Commissioner
     of Social Security,1
15
                                     Defendant.
16
                                                        [ECF Nos. 14; 18]
17
18         On February 6, 2019, Plaintiff Michele M. filed a Complaint pursuant to 42 U.S.C.
19   §§ 405(g) and 1383(c)(3) seeking judicial review of a decision by the Commissioner of
20   Social Security (“the Commissioner”) denying her applications for a period of disability
21   and disability insurance benefits and for Supplemental Security Income (“SSI”). (ECF No.
22   1.)   Before the Court are Plaintiff’s Motion for Summary Judgment and the
23   Commissioner’s Cross-Motion for Summary Judgment. (ECF Nos. 14; 18.) For the
24   reasons set forth below, the Court GRANTS Plaintiff’s Motion for Summary Judgment,
25   DENIES the Commissioner’s Cross-Motion for Summary Judgment, reverses the decision
26
27
     1
           Andrew Saul is hereby substituted as the defendant in this case pursuant to Federal
28   Rule of Civil Procedure 25(d).
                                                    1
                                                                                    19-cv-00272-JLB
 1   of the Commissioner, and remands this matter for further administrative proceedings
 2   consistent with this decision.
 3                              I.     PROCEDURAL BACKGROUND
 4         On March 28 and May 6, 2016, Plaintiff filed applications for a period of disability
 5   and disability insurance benefits and SSI under Titles II and XVI, respectively, of the
 6   Social Security Act, alleging disability commencing January 24, 2016. (ECF No. 12-5 at
 7   2–7.)2 After her applications were denied initially and upon reconsideration, Plaintiff
 8   requested a hearing before an administrative law judge (“ALJ”) on August 4, 2017. (ECF
 9   No. 12-4 at 20.) On July 3, 2018, Plaintiff, her attorney, and vocational expert Shirley
10   Ripp (“the VE”) appeared before ALJ MaryAnn Lunderman (“the ALJ”). (ECF No. 12-2
11   at 34.) In a decision dated August 28, 2018, the ALJ found that Plaintiff was not disabled
12   as defined by the Social Security Act. (Id. at 12–32.) The ALJ’s decision became the final
13   decision of the Commissioner on December 18, 2018, when the Appeals Council denied
14   Plaintiff’s request for review. (Id. at 1–6.) Plaintiff then commenced this action for judicial
15   review pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3). (ECF No. 1.)
16                        II.        SUMMARY OF THE ALJ’S FINDINGS
17         In rendering her decision, the ALJ followed the Commissioner’s five-step sequential
18   evaluation process. See 20 C.F.R. §§ 404.1520, 416.920. At Step One, the ALJ found that
19   Plaintiff had not engaged in substantial gainful activity since January 24, 2016, her alleged
20   disability onset date. (ECF No. 12-2 at 18.)
21         At Step Two, the ALJ found that Plaintiff had the following severe impairments:
22   connective tissue disease; neuropathy in the right hand; carpel tunnel syndrome in the left
23   hand; left ankle pain; 3 and morbid obesity. (Id.)
24
25
26   2
           All page numbers in this Order refer to the page numbers provided by the CM/ECF
27   system.
     3
           In a seeming inconsistency, the ALJ also found “ankle pain” to be a non-severe
28   impairment. (ECF No. 12-2 at 19.)
                                                    2
                                                                                      19-cv-00272-JLB
 1           At Step Three, the ALJ found that Plaintiff did not have an impairment or
 2   combination of impairments that met or medically equaled one of the impairments listed
 3   in the Commissioner’s Listing of Impairments. (Id. at 22.)
 4           Next, the ALJ determined that Plaintiff had the residual functional capacity (“RFC”)
 5   to perform light work as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b), with certain
 6   exceptions. (Id. at 23.) Specifically, the ALJ determined that:
 7           the climbing of ramps and stairs must be limited to frequently, while the
 8           climbing of ladders, ropes, or scaffolds must be precluded entirely from the
             work duties as assigned. Balancing, stooping (bending at the waist), kneeling,
 9           crouching (bending at the knees), crawling, handling (gross manipulation) and
10           fingering (fine manipulation) with the bilateral upper extremities must be
             limited to frequently. Within the assigned work area, there must be no
11           exposure to unprotected heights and fast[-]moving machinery.
12   (Id.)
13           At Step Four, the ALJ determined that Plaintiff “was capable of performing past
14   relevant work as a social worker aide” because such “work does not require the
15   performance of work-related activities precluded by [Plaintiff’s] [RFC].” (Id. at 26.) The
16   ALJ accepted the VE’s testimony that Plaintiff’s “[RFC] does not preclude [Plaintiff] from
17   performing her past work as a social-service aid as it is generally performed in the national
18   economy.” (Id.) Accordingly, the ALJ found that Plaintiff was not disabled under the
19   Social Security Act and did not proceed to Step Five of the sequential evaluation process—
20   whether Plaintiff was able to perform any other work. (Id. at 28.)
21                                III.   STANDARD OF REVIEW
22           The Social Security Act allows for unsuccessful applicants to seek judicial review
23   of the Commissioner’s final agency decision. See 42 U.S.C. §§ 405(g), 1383(c)(3). The
24   scope of judicial review, however, is limited. The Commissioner’s final decision should
25   not be disturbed unless: (1) the ALJ’s findings are based on legal error; or (2) the ALJ’s
26   determinations are not supported by substantial evidence in the record as a whole. See
27   Schneider v. Comm’r of Soc. Sec. Admin., 223 F.3d 968, 973 (9th Cir. 2000). Substantial
28   evidence is “more than a mere scintilla, but may be less than a preponderance.” Lewis v.

                                                   3
                                                                                    19-cv-00272-JLB
 1   Apfel, 236 F.3d 503, 509 (9th Cir. 2001). Substantial evidence is “relevant evidence that,
 2   considering the entire record, a reasonable person might accept as adequate to support a
 3   conclusion.” Id.; accord Howard ex rel. Wolff v. Barnhart, 341 F.3d 1006, 1011 (9th Cir.
 4   2003).
 5         In making this determination, the Court must consider the record as a whole,
 6   weighing both the evidence that supports and the evidence that detracts from the ALJ’s
 7   conclusion. See Mayes v. Massanari, 276 F.3d 453, 459 (9th Cir. 2001); Desrosiers v.
 8   Sec’y of Health & Human Servs., 846 F.2d 573, 576 (9th Cir. 1988). Where the evidence
 9   can reasonably be construed to support more than one rational interpretation, the Court
10   must uphold the ALJ’s decision. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d
11   1190, 1193 (9th Cir. 2004). This includes deferring to the ALJ’s credibility determinations
12   and resolutions of evidentiary conflicts. See Lewis, 236 F.3d at 509.
13                          IV.   PLAINTIFF’S CLAIMS OF ERROR
14         Plaintiff raises the following claims of error in her Motion for Summary Judgment:
15         1.     Can the ALJ’s decision be supported by substantial evidence where the RFC
16   determination failed to consider the impact of Plaintiff’s mental impairments?
17         2.     Can the ALJ’s decision be supported by substantial evidence where the ALJ’s
18   rejection of Plaintiff’s testimony is contradicted by the record and the ALJ’s reasoning
19   failed to consider the entire record?
20         3.     Can the ALJ’s decision be supported by substantial evidence where the ALJ
21   cherry-picked portions of the record to support her ultimate conclusion of non-disability
22   while ignoring significant portions of the record that support Plaintiff’s claim of disability?
23   (ECF No. 14-1 at 7.)
24   ///
25   ///
26   ///
27   ///
28   ///

                                                   4
                                                                                      19-cv-00272-JLB
 1                                      V.    DISCUSSION
 2   A.    Whether the ALJ Erred by Failing to Consider Plaintiff’s Non-Severe Mental
 3         Impairments When Determining Her RFC
 4         1.     Parties’ Arguments
 5         Plaintiff challenges the ALJ’s RFC determination and argues that it was not
 6   supported by substantial evidence because the ALJ failed to consider Plaintiff’s non-severe
 7   mental impairments. (Id. at 15–17.) Plaintiff provides that “[i]n assessing the RFC, the
 8   adjudicator must consider limitations and restrictions imposed by all of an individual’s
 9   impairments, even those that are not ‘severe.’” (Id. at 15 (quoting Buck v. Berryhill, 869
10   F.3d 1040, 1049 (9th Cir. 2008)).) Plaintiff argues that the ALJ found that Plaintiff had
11   non-severe but medically determinable mental impairments, yet “failed to even mention
12   [Plaintiff’s mental] limitations in the [RFC] assessment.” (Id.)
13         The Commissioner argues that the ALJ properly determined that Plaintiff’s mental
14   impairments were not severe, but he is silent as to whether the ALJ considered Plaintiff’s
15   non-severe mental impairments when determining the RFC. (ECF No. 18-1 at 3.) In reply,
16   Plaintiff argues that the Commissioner failed to address Plaintiff’s claim and clarifies that
17   her argument is not that the ALJ erred in finding Plaintiff’s mental impairments as not
18   severe but that the ALJ did not consider her non-severe mental impairments when
19   determining her RFC. (ECF No. 20 at 3.) Plaintiff again contends that an ALJ “must
20   consider the combination of impairments—both severe and non-severe—when
21   determining the RFC.” (Id. (citing Buck, 869 F.3d at 1049).)
22         2.     Relevant Background Relating to Plaintiff’s Mental Impairments
23         Plaintiff is a 60-year-old female who suffers from anxiety, depression, and post-
24   traumatic stress disorder (“PTSD”). She grew up in an abusive household and was beaten
25   by her father beginning at age four. (ECF No. 12-6 at 79.) She was also sexually abused
26   beginning at age four. (Id.; ECF Nos. 12-8 at 53; 12-15 at 21.) She was forced into
27   prostitution when she was sixteen years old and was abused by her “pimp,” her then-
28   boyfriend and current ex-husband. (ECF Nos. 12-6 at 79; 12-7 at 108, 129; 12-8 at 52, 54;

                                                   5
                                                                                    19-cv-00272-JLB
 1   12-15 at 3, 22.) She spent three-and-a-half or four-and-a-half years in federal prison. (ECF
 2   Nos. 12-6 at 79; 12-8 at 52.) She has a history of methamphetamine and cocaine use but
 3   has been clean for over twenty years. (See ECF No. 12-8 at 50, 52.) She does not sleep
 4   well, experiences night terrors, and sometimes “wakes up in a panic.” (Id. at 52; ECF No.
 5   12-15 at 22.)
 6         In June 2016, Plaintiff presented to Dr. Thomas A. Schweller for a neurological
 7   consultation. (ECF No. 12-7 at 129.) Dr. Schweller described Plaintiff’s mental status as
 8   follows: “She was able to remember one of three objects after five minutes, confabulating
 9   a pear and a banana. She remembered the street address 1600 Pennsylvania Avenue and
10   knew it was the home of the President. Her affect was depressed. Her communication
11   skills were intact.” (Id. at 130.) Under “impressions,” Dr. Schweller found that Plaintiff
12   suffered from “anxiety, depression, and [PTSD].”        (Id. at 131.)   Under “functional
13   capacity,” Dr. Schweller noted that Plaintiff appeared to suffer from “a significant
14   depressive disorder and [PTSD] that may best be addressed by a psychiatrist.” (Id.)
15         In August 2016, Plaintiff presented to Dr. Jaga Nath Glassman for a psychiatric
16   disability evaluation. (ECF No. 12-8 at 50.) Dr. Glassman evaluated Plaintiff’s mental
17   status and noted the following:
18                The claimant arrived about ten minutes early for the appointment. She
           was a well-developed, well[-]nourished-appearing, obese Caucasian female,
19
           appearing her stated age. She was clean, neat, well-groomed, and attractive
20         in her physical presentation. She was wearing decent blue jeans, an attractive
           blue blouse, and nice flip-flops. Her blond hair appeared slightly-dirty
21
           appearing and not well-groomed. She was wearing some nice makeup and
22         lipstick, and nice jewelry. She had lovely pink toenail polish. She carried a
           nice purse with her.
23
24                She was well-engaged with the examiner, making and maintaining
           good eye contact. She was calm, cooperative, polite, and respectful in her
25
           attitude and demeanor. Her mood did not appear elevated, but she spoke
26         rapidly, with pressured speech, and some tangentiality. This seemed to be
           related to anxiety. She calmed with some support. She was not pervasively
27
           sad or down or dysphoric. She did show marked affective lability. She was
28

                                                  6
                                                                                   19-cv-00272-JLB
 1          tearful at times. At other times, she smiled nicely, and demonstrated a
            responsive mood. There was a coarse, brusque quality.
 2
 3                Her thought processes were coherent, relevant, and goal-directed, and
            there was no evidence of a Schizophrenic Thought Disorder, or of any
 4
            psychotic symptoms. She has some difficulty following instructions,
 5          rambling and going off track in a circumstantial, anxious manner. There was
            no grossly odd or bizarre behavior.
 6
 7                Cognitively, she presented as of average intellectual functioning. She
            was alert and oriented x 3. She repeated three of three words immediately,
 8
            remembered two of three words at five minutes, three of three with a hint. She
 9          did Serial 3’s fairly well. She used her fingers to do a money-changing
            problem, and eventually gave the correct answer. She interpreted a proverb
10
            appropriately. She knew the current president and the recent past presidents.
11          She knew the sun rises from the east. She correctly named the capital of New
            Jersey, where she grew up.
12
13   (Id. at 53.)
14          Dr. Glassman diagnosed Plaintiff, in relevant part, with dysthymic disorder,
15   generalized anxiety disorder, methamphetamine and cocaine abuse in long-term remission,
16   and mixed personality disorder with borderline and antisocial features. (Id. at 54.) Dr.
17   Glassman gave Plaintiff a Global Assessment of Functioning (“GAF”) score of 554 and
18   noted that she was “not taking care of her grooming that well.” (Id.) Dr. Glassman further
19   found that Plaintiff “has moderate impairment in her capacity to get along adequately with
20   others and to behave in a socially-appropriate manner, due to her anxiety, depression, [and]
21   dysfunctional personality features,” “mild impairment in her capacity to understand and
22   follow even simple instructions consistently,” and “moderate impairment in her capacity
23   to maintain concentration, persistence, and pace, and to adapt to changes and stresses in a
24
25
     4
           “A GAF score is a rough estimate of an individual’s psychological, social, and
26   occupational functioning used to reflect the individual’s need for treatment.” Vargas v.
27   Lambert, 159 F.3d 1161, 1164 n.2 (9th Cir. 1998) (citing Diagnostic and Statistical Manual
     of Mental Disorders 20 (3d ed., rev. 1987)). “A GAF score of 55 indicates at least moderate
28   symptoms or moderate difficulty” in social or occupational functioning. (Id.)
                                                  7
                                                                                    19-cv-00272-JLB
 1   workplace setting.” (Id. at 54–55.) Dr. Glassman opined that “[c]onsistent, ongoing
 2   treatment could help decrease her symptoms and improve her functioning.” (Id. at 55.)
 3         In May 2016, Plaintiff’s son, Marquise M., completed a Third-Party Function
 4   Report. (ECF No. 12-6 at 14.) Marquise’s report contained the following observations
 5   and opinions about Plaintiff’s mental health: Plaintiff is homeless, and Marquise is “pretty
 6   sure” she is bipolar because he “never know[s] how she is going to be.” (Id.) She suffers
 7   from PTSD and “from being on the streets and in prison,” and “she doesn’t do anything
 8   but stay by a bathroom and . . . is so depressed she sleeps a lot.” (Id. at 14–15.) She “has
 9   night terrors every night” and “nightmares of being abused.” (Id. at 15.) She “doesn’t
10   care” how she dresses and sometimes Marquise has to “remind her to bathe or wash [her]
11   hair.” (Id. at 16.) She “doesn’t have hobbies anymore,” “gets confused and frustrated,”
12   and is “very irr[it]able.” (Id. at 18.) She “has a hard time doing anything” and “doesn’t
13   like being around [people].” (Id.) She “is very difficult to get along with.” (Id. at 19.)
14   She “doesn’t focus too well at all,” and it is “hard for her to con[ce]ntrate.” (Id.)
15         The record includes a letter dated June 2018 from Claire Marton, Plaintiff’s case
16   manager at Mental Health Systems (“MHS”). (Id. at 78.) In the letter, Ms. Marton
17   provided that Plaintiff “has a good relationship with her son and grandkids who live out-
18   of-state” but “is in long-term recovery from drug and alcohol abuse and is a survivor of
19   trauma in early childhood and adulthood.” (Id.) Ms. Marton further provided that Plaintiff
20   “participates in medication management, psychiatry[,] and therapy at MHS Kinesis to
21   address her [bipolar] disorder and chronic anxiety.” (Id.) From Ms. Marton’s “perspective,
22   [Plaintiff] is doing all she can to take care of herself.” (Id.)
23         During the administrative hearing, Plaintiff’s counsel asked Plaintiff about how she
24   interacts with people, and she responded:
25
           I’ve had a rough life and, you know, I used to be kind of happy go lucky, and
26         stuff, you know, but I’m just broke now, and I’m burned out, I’m sad, and it’s
27         hard for me to get along with people [anymore] because I just, it’s rough for
           me. It’s just really hard for me.
28

                                                     8
                                                                                      19-cv-00272-JLB
 1   (ECF No. 12-2 at 50.) When asked if she engaged in any social activities, Plaintiff
 2   answered, “No. I don’t do anything. I can’t now. I’m homeless, and I just really kind of
 3   don’t want to do anything, you know.” (Id.) When asked about the abuse she suffered in
 4   the past from her ex-husband, Plaintiff explained how it was something that still bothered
 5   her every day:
 6         I have trouble sleeping, you know. I mean I have nightmares about it. Every
 7         night I wake up in the middle of the night crying. I have a friend that I brought
           with me here today that, that said she would be willing to testify that . . . when
 8         I spend the night and on her couch, several nights I’ve woken her up, and even
 9         her ten-year-old daughter said that I’ve woken her up in the middle of the
           night crying. They’ve heard me crying in the middle of the night and stuff
10         while I’m sleeping. I’ll be whimpering, and things, you know, yeah. It’s
11         really bad. And not only when it’s that, in the daytime it’s hard for me. You
           know, I try not to cry just thinking about my body, you know, how badly my
12         body is, and the aches and pains that I have, you know. I cannot think about
13         him. It was a way of life. It wasn’t just something that I can get over. It was
           . . . horrible. It was torture living with him, what he did to me . . . .
14
15   (Id. at 50–51.)
16         3.     The ALJ’s Decision
17         At Step 2, the ALJ found that Plaintiff had medically determinable mental
18   impairments of depression, PTSD, and anxiety, but the impairments were not severe. (Id.
19   at 20.) In making this finding, the ALJ assessed Plaintiff’s mental impairments pursuant
20   to the four broad functional areas as required by the regulations, or the “Paragraph B”
21   criteria. 20 C.F.R. §§ 404.1520a, 416.920a. The ALJ determined that Plaintiff had: (1)
22   mild limitations in understanding, remembering, or applying information; (2) mild
23   limitations in interacting with others; (3) mild limitations in her ability to concentrate,
24   persist, or maintain pace; and (4) mild limitations in her ability to adapt or manage herself.
25   (ECF No. 12-2 at 20–21.)
26         In reaching these conclusions, the ALJ first considered and gave great weight to the
27   opinion of non-examining state agency psychological evaluators Drs. George Grubbs and
28   Preston Davis. (Id. at 21.) The ALJ noted that Drs. Grubbs and Davis found that, in

                                                   9
                                                                                      19-cv-00272-JLB
 1   September 2016 and June 2017, respectively, Plaintiff “had mild limitations in mental
 2   functioning.” (Id.) The ALJ then asserted that Plaintiff had “received significant treatment
 3   and is on medications that [have] proven affective at controlling her symptoms.” (Id. at
 4   22.)
 5          The ALJ next considered the opinion of Dr. Glassman, stating:
 6
            I have given some weight to the statements of the psychological consultative
 7          examiner. Jaga Glassman, MD, reported the claimant was not receiving any
 8          kind of psychiatric or mental health treatment. 10F/4. She complained of
            depression and anxiety. She insisted she was unable to get along with others.
 9          10F/3. A mental status examination was near normal. The claimant appeared
10          clean, neat, and well-groomed. She was wearing makeup, lipstick, nice
            jewelry[,] and lovely pink toenail polish and nice purse. She was calm,
11          cooperative[,] and polite. Her mood was elevated but she had pressured
12          speech. Her thought process was coherent, relevant[,] and goal-directed. She
            had some difficulties in following instructions. She was of average
13          intelligence. She had minimal difficulty on testing of her memory and
14          concentration. 10F/5. Dr. Glassman found moderate limitations in interacting
            with others and in concentration, persistence[,] and pace. Dr. Glassman
15          suggest[ed] that with consistent and ongoing treatment[,] the claimant’s
16          symptoms would decrease [and] functioning would improve. 10F/7. This
            appears to be the case. The medical evidence indicates the claimant has since
17          received consistent treatment for her mental health issues. 12E/1, 25.5 As
18          previously discussed, the treatment records indicate she is doing quite well on
            medication with no adverse reactions. 25F/8, 12, 14. With that said, her
19          mental status examinations have also been generally unremarkable. Notably,
20          her speech is of normal rate, tone, and volume. 25F/2. Therefore, I have
            assigned great weight to the opinion of Dr. Glassman.
21
22   (Id. (footnote added).)
23          Lastly, the ALJ considered and assigned some weight to the statements of Ms.
24   Marton, Plaintiff’s case manager at MHS. (Id.) The ALJ noted that Ms. Marton’s
25   statements “suggested” that Plaintiff “is capable of managing her psychiatric care,” and
26
27
28   5
            The ALJ cites to “12E/25,” but no such page exists in the Administrative Record.
                                                  10
                                                                                    19-cv-00272-JLB
 1   Ms. Marton’s “letter [did] not appear to indicate any significant difficulties with mental
 2   functioning.” (Id.)
 3         Within her Step 2 analysis, the ALJ specifically acknowledged:
 4
           The limitations identified in the “paragraph B” criteria are not a residual
 5         functional capacity assessment but are used to rate the severity of mental
 6         impairments at steps 2 and 3 of the sequential evaluation process. The mental
           residual functional capacity assessment used at steps 4 and 5 of the sequential
 7         evaluation process requires a more detailed assessment by itemizing the
 8         various functions contained in the broad categories found in paragraph B of
           the adult mental disorders listings in 12.00 of the Listing of Impairments (SSR
 9         96-8p). Therefore, the following residual functional capacity assessment
10         reflects the degree of limitation I have found in the “paragraph B” mental
           function analysis.
11
12   (Id. at 21.) Despite this acknowledgement, and despite her recognition that in determining
13   an individual’s RFC, an ALJ must “consider all of the claimant’s impairments, including
14   impairments that are not severe” (id. at 17), the ALJ did not address Plaintiff’s medically
15   determinable mental impairments at Step 3, where she analyzed whether any impairments,
16   alone or in combination, were of a severity to meet or medically equal the criteria of an
17   impairment listed in 20 CFR Part 404.        Thereafter, the ALJ assigned Plaintiff an RFC
18   without including any mental restrictions.
19         4.     Applicable Law
20         “RFC is an assessment of an individual’s ability to do sustained work-related
21   physical and mental activities in a work setting on a regular and continuing basis.” SSR
22   96-8P, 1996 WL 374184, at *1 (July 2, 1996). “RFC is not the least an individual can do
23   despite his or her limitations or restrictions, but the most.” Id. In determining a claimant’s
24   RFC, the ALJ must consider “all of the relevant medical and other evidence.” 20 C.F.R.
25   §§ 404.1545(a)(3), 416.945(a)(3). If a claimant has more than one impairment, the ALJ
26   must consider all medically determinable impairments, including “medically determinable
27   impairments that are not ‘severe.’” 20 C.F.R. §§ 404.1545(a)(2), 416.945(a)(2); accord
28   Buck, 869 F.3d at 1048–49 (quoting 1996 WL 374184, at *5).

                                                   11
                                                                                     19-cv-00272-JLB
 1         In assessing mental abilities specifically, the ALJ must consider the nature and
 2   extent of the claimant’s mental limitations and restrictions to determine the claimant’s RFC
 3   “for work activity on a regular and continuing basis.”         20 C.F.R. §§ 404.1545(c),
 4   416.945(c). A claimant’s “limited ability to carry out certain mental activities, such as
 5   limitations in understanding, remembering, and carrying out instructions, and in
 6   responding appropriately to supervision, co-workers, and work pressures in a work setting,
 7   may reduce [his or her] ability to do past work and other work.” Id.
 8         5.     Discussion
 9                a.    The ALJ Erred by Not Considering—or Not Clarifying Whether She
10                Considered—Plaintiff’s Non-Severe Mental Impairments When Determining
11                the RFC
12         As argued by Plaintiff, the ALJ was required to consider all of Plaintiff’s medically
13   determinable impairments, including her non-severe mental impairments, when
14   determining the RFC. (ECF No. 14-1 at 15–17.) Plaintiff asserts that the ALJ erred
15   because the ALJ did not consider her non-severe mental impairments when determining
16   the RFC. (Id.) The Court recognizes that “consideration of ‘the limiting effects of all
17   impairments’ does not necessarily require the inclusion of every impairment into the final
18   RFC if the record indicates the non-severe impairment does not cause a significant
19   limitation in the plaintiff’s ability to work.” Medlock v. Colvin, No. CV 15-9609-KK, 2016
20   WL 6137399, at *5 (C.D. Cal. Oct. 20, 2016).        But because the Court cannot discern
21   definitively from the hearing decision whether the ALJ considered Plaintiff’s non-severe
22   mental impairments and any corresponding limitations before assigning Plaintiff an RFC
23   without any mental restrictions, the Court finds error.
24         As detailed above, at Step 2, the ALJ conducted a Paragraph B analysis and found
25   that Plaintiff had: (1) mild limitations in understanding, remembering, or applying
26   information; (2) mild limitations in interacting with others; (3) mild limitations in her
27   ability to concentrate, persist, or maintain pace; and (4) mild limitations in her ability to
28   adapt or manage herself. (ECF No. 12-2 at 20–21.) After the ALJ conducted her Paragraph

                                                  12
                                                                                    19-cv-00272-JLB
 1   B analysis, the ALJ addressed some6 of the medical providers who opined on Plaintiff’s
 2   mental limitations and the weight she gave to each of their opinions. 7
 3         In the ALJ’s discussion of Plaintiff’s non-severe mental impairments, the ALJ
 4   indicated she relied heavily on the opinion of Dr. Glassman. The ALJ first assigned “some
 5   weight” to Dr. Glassman’s opinion, highlighting that Dr. Glassman found that Plaintiff had
 6   “moderate limitations in interacting with others and in concentration, persistence[,] and
 7   pace” and suggested that treatment would 8 improve Plaintiff’s symptoms. (Id. at 22.) The
 8   ALJ then continued on to find that Plaintiff “has since received consistent treatment for her
 9   mental health issues” and “treatment records indicate she is doing quite well on medication
10   with no adverse reactions.” (Id.) The ALJ then simply stated that she assigned “great
11   weight” to Dr. Glassman’s opinion without further explanation or conclusion.
12         The Court finds no explanation from the ALJ as to why, while crediting Dr.
13   Glassman’s opinion—which, as detailed above, stated that Plaintiff’s mental limitations
14
15
16   6
            The ALJ did not discuss Dr. Schweller’s opinion, which provided that Plaintiff
17   appeared to suffer from “a significant depressive disorder and [PTSD].” (ECF No. 12-7 at
     131.) Further, although not a medical record, the ALJ did not discuss Plaintiff’s son’s
18   Third-Party Function Report. See Lahti v. Berryhill, No. 1:17-CV-00080-REB, 2018 WL
19   4643055, at *5 (D. Idaho Sept. 27, 2018) (“The law is clear that friends and family
     members—who, by definition, will seldom be disinterested—are nonetheless competent to
20   testify.”); Flores v. Comm’r of Soc. Sec., No. 1:16-CV-00878-SAB, 2017 WL 2797861, at
21   *9 n.5 (E.D. Cal. June 28, 2017) (“The Ninth Circuit has found that ‘friends and family
     members in a position to observe a [plaintiff’s] symptoms and daily activities are
22   competent to testify as to [his or] her condition.’” (quoting Valentine v. Comm’r of Soc.
23   Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009))).
     7
            It is not clear whether this was part of the ALJ’s Step 2 analysis, Step 3 analysis, or
24   an out-of-order RFC analysis limited to Plaintiff’s mental health impairments. The ALJ
25   notes that “the following residual functional capacity assessment reflects the degree of
     limitation I have found in the ‘paragraph B’ mental function analysis” (ECF No. 12-2 at
26   21), but it is unclear whether “the following” refers to the next several paragraphs or the
27   next section of the hearing decision.
     8
            Dr. Glassman actually opined that “ongoing treatment could decrease” Plaintiff’s
28   symptoms and improve her functioning. (ECF No. 12-8 at 55 (emphasis added).)
                                                   13
                                                                                     19-cv-00272-JLB
 1   imposed both mild and moderate impairments—she nonetheless rejected the opinion by
 2   concluding that Plaintiff was “doing well” on unspecified medication. Moreover, and more
 3   importantly, the ALJ did not explain how, if at all, her assessment of Plaintiff’s non-severe
 4   mental impairments factored into her RFC determination. The ALJ’s discussion of
 5   Plaintiff’s RFC contains no reference to Plaintiff’s mental impairments or reference to the
 6   ALJ’s own findings of mental limitations at Step 2. The ALJ does not explain why, after
 7   finding Plaintiff had mental limitations, she omitted these limitations from the RFC. See
 8   Hutton v. Astrue, 491 F. App’x 850, 851 (9th Cir. 2012) (“Further, while the ALJ was free
 9   to reject [the claimant’s] testimony as not credible, there was no reason for the ALJ to
10   disregard his own finding that [the claimant’s] non[-]severe PTSD caused some ‘mild’
11   limitations in the areas of concentration, persistence, or pace.”); Palafox v. Saul, No. CV
12   19-1517 SS, 2020 WL 752153, at *5 (C.D. Cal. Jan. 10, 2020) (“Here, the ALJ found that
13   Plaintiff had mild limitations in ‘understanding, remembering, or applying information,’
14   and in ‘concentrating, persisting, or maintaining pace.’ However, the ALJ gave no
15   indication that he considered these limitations in determining Plaintiff’s RFC.”).
16         The hearing decision does not conclusively indicate that the ALJ considered
17   Plaintiff’s non-severe mental impairments when determining the RFC or that the ALJ’s
18   omission of any mental restrictions in the RFC was intentional. The closest she comes to
19   doing so is the one vague and conclusory assertion that “the following residual functional
20   capacity assessment reflects the degree of limitation I have found in the ‘paragraph B’
21   mental functioning analysis.” (ECF No. 12-2 at 21.) It may be that the ALJ did consider
22   Plaintiff’s non-severe mental impairments when determining the RFC and that the ALJ’s
23   general findings concerning Plaintiff’s symptoms being “controlled” by medication were
24   the reason the ALJ did not include any mental limitations in the RFC. However, this is
25   speculative, as the ALJ does not provide this explanation herself. See Treichler v. Comm’r
26   of Soc. Sec. Admin., 775 F.3d 1090, 1103 (9th Cir. 2014) (“[A court] cannot substitute [its]
27   conclusions for the ALJ’s, or speculate as to the grounds for the ALJ’s conclusions.
28   Although the ALJ’s analysis need not be extensive, the ALJ must provide some reasoning

                                                  14
                                                                                    19-cv-00272-JLB
 1   in order for [the court] to meaningfully determine whether the ALJ’s conclusions were
 2   supported by substantial evidence.” (citation omitted)).
 3         The Court finds the decision in Soloman v. Commissioner of Social Security to be
 4   analogous and persuasive. 376 F. Supp. 3d 1012 (D. Ariz. 2019). In Soloman, the ALJ
 5   found that the plaintiff had non-severe mental impairments and in applying the Paragraph
 6   B criteria, found that the plaintiff “had (1) no limitation in activities of daily living; (2)
 7   mild limitation in social functioning; (3) mild limitation in concentration, persistence, and
 8   pace; and (4) no episodes of decompensation.” Id. at 1020. The district court stated that,
 9   despite the ALJ’s findings, “the RFC didn’t incorporate any of the non-severe mental
10   limitations that had been identified at Step 2” and that the ALJ did not “discuss with any
11   particularity [the plaintiff’s] mental limitations, only briefly noting two medical opinions
12   regarding mental health and giving them ‘substantial weight.’” Id. The court ultimately
13   found that the ALJ erred because he or she “determined [the plaintiff] had mental
14   limitations that caused mild limitation in social functioning and concentration, persistence,
15   and pace” but the hearing decision “provide[d] no indication that the ALJ considered those
16   limitations when calculating [the plaintiff’s] RFC at Step 4.” Id. at 1021. The court further
17   found that the omissions were not harmless error “because the ALJ ultimately determined
18   that [the plaintiff] could perform” past work as a project estimator, and it was possible that
19   the plaintiff’s “limitations in concentration, persistence, and pace could prevent him from
20   performing” this skilled work. Id.
21         As in Soloman, the ALJ here did not make it clear that she considered Plaintiff’s
22   non-severe mental limitations and consciously concluded that no mental limitations were
23   required in the RFC. Nor did the ALJ explain the significance of her assessment of Dr.
24   Glassman’s, Drs. Grubb’s and Davis’s, or Ms. Marton’s opinions before proceeding to her
25   RFC analysis. The Court finds that this constitutes error.
26   ///
27   ///
28   ///

                                                   15
                                                                                     19-cv-00272-JLB
 1                  b.   The ALJ’s Determination that Plaintiff Was “Doing Quite Well” on
 2                       Medication Is Not Supported by Substantial Evidence
 3         Even assuming that the ALJ considered Plaintiff’s mental limitations and
 4   consciously excluded them from the RFC based upon a determination that the limitations
 5   were no longer present, the Court would still find error. The medical records the ALJ cited
 6   to in her assessment following her Paragraph B analysis are not adequate to support a
 7   conclusion that the mental limitations identified by the ALJ herself (ECF No. 12-2 at 21)
 8   were no longer present.
 9         As support for the finding that Plaintiff had received “consistent treatment for her
10   mental health issues,” the ALJ cited only to Ms. Marton’s letter. (Id. at 12-2 at 22; ECF
11   No. 12-6 at 78.) However, Ms. Marton stated only that Plaintiff “participates in medication
12   management, psychiatry[,] and therapy at MHS Kinesis to address her [bipolar] disorder
13   and chronic anxiety,” and “from [Ms. Marton’s] perspective, [Plaintiff] is doing all she can
14   to take care of herself.” (Id.) Nothing in Ms. Marton’s letter fairly supports the conclusion
15   that Plaintiff was receiving consistent treatment for all of the non-severe mental
16   impairments identified by the ALJ: depression, anxiety, and PTSD. (ECF No. 12-2 at 20.)
17         Further, as support for the findings that Plaintiff was “doing quite well on
18   medication” and that medication had “proven affective at controlling her symptoms,” the
19   ALJ cited to three pages of progress notes from the North Inland Mental Health Center.
20   (Id. at 22.) The records cited to by the ALJ provide that on January 11, 2018, Plaintiff
21   reported that she “was still doing well on her current med[ications] but ha[d] additional
22   anxiety in the context of various situational stressors.” (ECF No. 12-15 at 13.) Dr. Douglas
23   Conte, psychiatrist, noted that she had a “good response” to her medication and increased
24   her Vistaril dose to 25mg. (Id. at 14.) On February 15, 2018, Plaintiff reported that
25   “Vistaril [was] slightly helpful” for anxiety and her response to medication was
26   “fair/good.”    (Id. 11–12.)   However, she also reported experiencing an increase in
27   depression and was especially anxious due to situational stressors. (Id. at 11.) On June 1,
28   ///

                                                  16
                                                                                    19-cv-00272-JLB
 1   2018, Plaintiff reported that “[B]uspirone helps with anxiety,” but she was experiencing
 2   “intrusive thoughts/flashbacks.” (Id. at 8.)
 3         Although these three records indicate that medication may have helped Plaintiff’s
 4   anxiety from January to June 2018, Plaintiff still reported anxious symptoms in the form
 5   of situational stressors, as well as symptoms from depression and PTSD. In fact, the
 6   records reveal little to nothing about any improvement or treatment for Plaintiff’s
 7   depression and PTSD. It appears the ALJ focused only on the fact that Plaintiff’s general
 8   response to her medication was “good” or “fair” during these few months, while ignoring
 9   the fact that Plaintiff continued to report symptoms of depression, anxiety, and PTSD. See
10   Garrison v. Colvin, 759 F.3d 995, 1018 (9th Cir. 2014) (“Reports of ‘improvement’ in the
11   context of mental health issues must be interpreted with an understanding of the patient’s
12   overall well-being and the nature of her symptoms.”). For example, on June 29, 2018, in
13   a progress note not cited to by the ALJ, Plaintiff complained that her nightmares were back
14   and she was screaming in her sleep. (Id. at 2.) Plaintiff further reported that she “ha[d] not
15   seen significant improvement of mood” in response to the medication, “Buspirone help[ed]
16   with anxiety,” and she was still having “intrusive thoughts/flashbacks.” (Id. at 3–4.)
17   Accordingly, the Court finds that the records cited to by the ALJ do not reasonably support
18   a conclusion that the limitations the ALJ herself found were no longer present. See also
19   Hutsell v. Massanari, 259 F.3d 707, 712 (9th Cir. 2001) (“We also believe that the
20   Commissioner erroneously relied too heavily on indications in the medical record that [the
21   plaintiff] was ‘doing well,’ because doing well for purposes of the treatment program has
22   no necessary relation to a claimant’s ability to work or her work-related functional
23   capacity.”); Holohan v. Massanari, 246 F.3d 1195, 1205 (9th Cir. 2001) (“[A physician’s]
24   statements must be read in the context of the overall diagnostic picture he draws. That a
25   person who suffers from severe panic attacks, anxiety, and depression makes some
26   improvement does not mean that the person’s impairments no longer seriously affect her
27   ability to function in a workplace.”).
28   ///

                                                    17
                                                                                     19-cv-00272-JLB
 1                c.    The ALJ’s Error Is Not Harmless
 2         The Court finds that the ALJ’s failure to consider Plaintiff’s non-severe mental
 3   impairments when determining the RFC is not harmless error. Harmless error is defined
 4   as error that is “inconsequential to the ultimate nondisability determination.” Stout v.
 5   Comm’r, 454 F.3d 1050, 1055 (9th Cir. 2006). The ALJ’s conclusions must be supported
 6   by substantial evidence, and the error must not negate the validity of the ALJ’s ultimate
 7   conclusion. Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1162 (9th Cir. 2008)
 8   (citing Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1197 (9th Cir. 2004)).
 9         As stated above, at Step 4, the ALJ determined that Plaintiff could return to her past
10   work as a social worker aide, specifically noting that “[t]his work does not require the
11   performance of work-related activities preclude by the” RFC. (ECF No. 12-2 at 26.)
12   According to the Dictionary of Occupational Titles (“DOT”), work as a social worker aide,
13   or “social-services aide,” has a specific vocational preparation (“SVP”) level of 6 and is
14   therefore “skilled work.” 9 Social-Services Aide, DOT 195.367-0.4, 1991 WL 671601 (Jan.
15   1, 2016); SSR 00-4P, 2000 WL 1898704, at *3 (Dec. 4, 2000) (“[S]killed work corresponds
16   to an SVP of 5-9 in the DOT.”). The DOT describes the requirements of a social-services
17   aide as follows:
18         Assists professional staff of public social service agency, performing any
           combination of the following tasks: Interviews individuals and family
19
           members to compile information on social, educational, criminal,
20         institutional, or drug history. Visits individuals in homes or attends group
           meetings to provide information on agency services, requirements, and
21
           procedures. Provides rudimentary counseling to agency clients. Oversees
22
23
     9
            “Skilled work requires qualifications in which a person uses judgment to determine
24   the machine and manual operations to be performed in order to obtain the proper form,
25   quality, or quantity of material to be produced. Skilled work may require laying out work,
     estimating quality, determining the suitability and needed quantities of materials, making
26   precise measurements, reading blueprints or other specifications, or making necessary
27   computations or mechanical adjustments to control or regulate the work. Other skilled jobs
     may require dealing with people, facts, or figures or abstract ideas at a high level of
28   complexity.” 20 CFR §§ 404.1568(c), 416.968(c).
                                                 18
                                                                                   19-cv-00272-JLB
 1         day-to-day group activities of residents in institution. Meets with youth
           groups to acquaint them with consequences of delinquent acts. Refers
 2
           individuals to various public or private agencies for assistance. May care for
 3         children in client’s home during client’s appointments. May accompany
           handicapped individuals to appointments.
 4
 5   1991 WL 671601. Given that the ALJ found that Plaintiff had “mild limitations in
 6   interacting with others” (ECF No. 12-2 at 21), it is possible that limitations in social
 7   interactions—which appears to be a significant portion of a social-services aide’s duties—
 8   could prevent Plaintiff from returning to her past work. Also, the VE testified that if
 9   Plaintiff was limited to work with “occasional public contact interaction” it would “affect”
10   her work as a social-services aide. (Id. at 55.) Additionally, the work of a social-services
11   aide has a Reasoning Level of 4, which expects someone to be able to “[i]nterpret a variety
12   of instructions furnished in written, oral, diagrammatic, or schedule form.” 1991 WL
13   671601.    Given that the ALJ also found that Plaintiff had “mild limitations” in
14   “understanding, remembering, or applying information,” it is also possible that these
15   limitations could prevent Plaintiff from returning to her past work.
16         Therefore, had the ALJ considered Plaintiff’s non-severe mental impairments when
17   determining the RFC, the ALJ may have concluded that Plaintiff did not have an RFC to
18   perform the requirements of her past work. The ALJ’s error prevented her from proceeding
19   to Step 5—whether Plaintiff is able to do any other work considering her RFC, age,
20   education, and work experience. Thus, the ALJ’s error is not harmless.
21         6.     Conclusion
22         As stated above, because the hearing decision does not make clear whether the ALJ
23   affirmatively   considered   Plaintiff’s   non-severe   mental    impairments     and    their
24   corresponding limitations when determining Plaintiff’s RFC, the Court finds that the ALJ
25   erred. Further, because it is possible that the ALJ would have concluded that Plaintiff could
26   not return to her past work as a social worker aide had the ALJ properly considered
27   Plaintiff’s non-severe mental impairments, and the ALJ stopped at Step 4, the ALJ
28   committed error that is not harmless. This error alone is grounds for remand. As a result

                                                  19
                                                                                     19-cv-00272-JLB
 1   of the Court’s inability to affirm the ALJ’s RFC determination, the Court need not reach
 2   the other disputed issues raised by Plaintiff.
 3   B.    Scope of Remand
 4         1.       Applicable Law
 5         “When the ALJ denies benefits and the court finds error, the court ordinarily must
 6   remand to the agency for further proceedings before directing an award of benefits.” Leon
 7   v. Berryhill, 880 F.3d 1041, 1045 (9th Cir. 2017). This applies particularly “[i]f additional
 8   proceedings can remedy defects in the original administrative proceeding.” Garrison, 759
 9   F.3d at 1019. But there is an exception to this rule, known as the “credit-as-true” rule,
10   under which the court may remand with instructions to calculate and award benefits. For
11   this rule to apply, a three-part test must be satisfied:
12         (1) the record has been fully developed and further administrative proceedings
13         would serve no useful purpose; (2) the ALJ has failed to provide legally
           sufficient reasons for rejecting evidence, whether claimant testimony or
14         medical opinion; and (3) if the improperly discredited evidence were credited
15         as true, the ALJ would be required to find the claimant disabled on remand.
16   Id. at 1020.
17         2.       Parties’ Arguments
18         Plaintiff argues that the Court should apply the credit-as-true rule and remand the
19   case to the ALJ for a calculation and award of benefits. (ECF No. 14-1 at 24–27.) Plaintiff
20   first argues that if Dr. Glassman’s opinion concerning Plaintiff’s mental limitations was
21   properly considered, the ALJ would be required to find Plaintiff disabled. (Id. at 25–26.)
22   As support for this proposition, Plaintiff cites to the VE’s testimony, which states that if
23   Plaintiff was limited to work with “occasional public contact interaction,” it would “affect”
24   her past relevant work as a social worker aide. (Id. at 26.) Plaintiff then concludes that
25   because the VE opined that Plaintiff did not have any transferrable skills, on remand, the
26   ALJ would be required to find Plaintiff disabled. (Id.) Plaintiff next argues that if her
27   complaints concerning her physical impairments were properly considered, the ALJ would
28   be required find her disabled. (Id. at 26–27.) The Commissioner argues that, should the

                                                      20
                                                                                    19-cv-00272-JLB
 1   Court find the ALJ committed non-harmless error, the proper remedy is a remand for
 2   further proceedings, and not an award of benefits, as the record “casts serious doubt” that
 3   Plaintiff is disabled. (ECF No. 18-1 at 16.)
 4         3.     Discussion
 5         The Court is mindful of Ninth Circuit authority for the proposition that, where an
 6   ALJ failed to properly consider either subjective symptom testimony or medical opinion
 7   evidence, it is sometimes appropriate to credit this evidence as true and remand the case
 8   for a calculation and award of benefits. See Garrison, 759 F.3d at 1020. However, in
 9   Ghanim v. Colvin, a case decided after Garrison, another Ninth Circuit panel simply
10   remanded the case for further administrative proceedings without even addressing the
11   credit-as-true rule, even though the panel determined that substantial evidence did not
12   support the ALJ’s rejection of treating medical opinions or his adverse credibility
13   determination. 763 F.3d 1154 (9th Cir. 2014). And, in Marsh v. Colvin, the panel did not
14   apply or even acknowledge the credit-as-true rule where the ALJ had failed to even mention
15   a treating source’s opinion that the claimant was “pretty much nonfunctional”; instead, the
16   panel simply remanded the case to afford the ALJ the opportunity to comment on the
17   doctor’s opinions. 792 F.2d 1170, 1173 (9th Cir. 2015).
18         Here, Plaintiff has not made a persuasive argument that the credit-as-true rule should
19   apply. Assuming, arguendo, that Plaintiff has even satisfied parts one and two of the rule,
20   Plaintiff’s argument fails at part 3. Although the VE testified that she did not “believe”
21   that Plaintiff acquired any transferable skills from her past work (ECF No. 12-2 at 54),
22   “[w]hen it comes to the transferability of skills, an ALJ is required to make particular
23   findings of fact in the written decision, supported with appropriate documentation,
24   regarding what transferable skills a claimant has obtained, and to what jobs those skills are
25   transferable.” Salazar v. Astrue, 859 F. Supp. 2d 1202, 1222 (D. Ore. 2012). The ALJ
26   made no findings in the hearing decision as to whether Plaintiff acquired any transferable
27   skills from her past work. Further, “transferability of skills ‘is precisely the sort of finding
28   . . . that SSR 82-41 requires the ALJ, and not the court, to make.” Id. (quoting Bray v.

                                                    21
                                                                                       19-cv-00272-JLB
 1   Comm’r of Soc. Sec. Admin., 554 F.3d 1219 (9th Cir. 2009)); see also SSR 82-41, 1982
 2   WL 31389, at *4 (Jan. 1, 1982) (“Skills, levels of skills and potential occupations to which
 3   skills from [past relevant work] may be transferred are for the adjudicator or ALJ to
 4   determine (with the assistance, when required, of a [vocational specialist] or occupational
 5   reference sources).”). Therefore, the Court cannot make any findings as to whether
 6   Plaintiff acquired transferable skills from her past work as a social worker aide, and
 7   ultimately, whether a lack of transferable skills would necessitate a finding of disabled.
 8         Additionally, Plaintiff argues that crediting Plaintiff’s complaints concerning her
 9   physical ailments would require a finding of disabled, but Plaintiff does not explain why.
10   Plaintiff merely reiterates her argument that the ALJ erred in rejecting her complaints
11   without further analysis as to why Plaintiff would necessarily be found as disabled if her
12   complaints were credited-as-true. Accordingly, the Court declines Plaintiff’s request to
13   apply the credit-as-true rule and finds that the appropriate remedy in this case is a remand
14   to the ALJ for further proceedings.
15                                     VI.   CONCLUSION
16         For the foregoing reasons, the Court GRANTS Plaintiff’s Motion for Summary
17   Judgment and DENIES the Commissioner’s Cross-Motion for Summary Judgment. (ECF
18   Nos. 14; 18.) Judgment shall be entered reversing the decision of the Commissioner and
19   remanding this matter for further administrative proceedings consistent with this Order.
20         IT IS SO ORDERED.
21   Dated: March 25, 2020
22
23
24
25
26
27
28

                                                  22
                                                                                    19-cv-00272-JLB
